Anthony P. Savarese, S.
In this nonjury contested probate proceeding the only issue raised was the testamentary capacity of the testator. The testimony of the attesting witnesses satisfactorily established that the will was duly executed and that the testator was at the time of the execution thereof free from restraint and competent in all respects to make a will. The objections are dismissed and probate is granted. Letters of administration with the will annexed may issue to the petitioner upon filing a bond in the sum of $16,000. Submit decree accordingly on notice.
The trusts of decedent’s residuary estate for the benefit of his two children are valid. The purported trusts for the benefit of living and future born children of testator’s daughter violate the provisions of section 42 of the Real Property Law and section 11 of the Personal Property Law. Since the remainders after the deaths of testator’s children have not been validly disposed of, testator died intestate with respect thereto.
Submit supplemental decree construing the will accordingly.